DETAILED ACTION
INFORMATION CONCERNING RESPONSES
Response to Amendment
This Office Action is in response to applicant’s communication filed on September 15, 2022, in response to PTO Office Action mailed on June 15, 2022. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.
In response to the last Office Action, claims 1, 5, 7, 11, 14-16, and 19-20 have been amended. Claims 2-4, 12-13, and 17-18, have been cancelled. Claims 21-27 are new claims. As a result, claims 1, 5-11, 14-16, and 19-27 are now pending in this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on September 15, 2022, in response to PTO Office Action mailed on June 15, 2022, have been fully considered and are persuasive. Hence, the rejection has been withdrawn. However, upon further review a new ground of rejection has been made in view of Wright et al. (Publication Number US 2013/0227111 A1).

OBJECTIONS TO THE SPECIFICATION
Claim Objections
Claims 21 and 25 are objected to because of the following informalities: 
Claim 21: On line 5, there is an extra semi-colon between “Max-IOPS parameter” and “value.” Appropriate correction is required.
Claim 25: On line 5, there is an extra semi-colon between “Max-IOPS parameter” and “value.” Appropriate correction is required.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-11, 14-16, and 19-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Deneui et al. (Publication Number US 2022/0043602 A1) in view of Wright et al. (Publication Number US 2013/0227111 A1).
As per claim 1, Deneui et al. discloses “a method performed by one or more processing resources of one or more computer systems, the method comprising: collecting telemetry data of a distributed storage system associated with a client device, wherein the telemetry data comprises a plurality of input output operations per second (IOPS) values (Paragraphs 0036-0039; FIG. 4).”
Deneui et al. discloses “monitoring a first set of the IOPS values (during training state 404 where the training comprises determining of the IOPS is greater than the previous maximum IOPS; Paragraph 0037).”
Deneui et al. discloses “selecting a first IOPS value in the first set of the IOPS values as a highest IOPS value (see instance where the previous maximum IOPS is set to 0 and where it is determined that the IOPS is greater; Paragraph 0036).”
Deneui et al. discloses “determining whether the first IOPS value is unequal to a current Max-IOPS parameter value (during training state 404 where the training comprises determining of the IOPS is greater than the previous maximum IOPS; Paragraph 0037).”
Deneui et al. discloses “and adjusting the Max-IOPS parameter value to be equal to the first IOPS value upon a determination that the first IOPS value is unequal to the current Max-IOPS parameter value (if the IOPS is than the previous maximum IOPS is reset to the value of the currently determined IOPS; Paragraph 0037).” 
However, Deneui et al. does not disclose the QoS tiers as disclosed in the limitations “determining whether the Max-IOPS parameter value is greater than a Max-IOPS limit associated with associated with a first of a plurality of user selected QoS tiers” or “transmitting a message to the client device recommending a selection of a second of the plurality of QoS tiers.”
Wright et al. discloses the QoS tiers as disclosed in the limitations “determining whether the Max-IOPS parameter value is greater than a Max-IOPS limit (situations where Load(Client) < Threshold Value A1, Threshold Value A1 >= Load(Client) >= Threshold Value A2, or Load(Client) > Threshold Value A2; FIG. 15, see also FIG. 13A, 14, and 16-17) associated with associated with a first of a plurality of user selected QoS tiers (through a user interface various client QoS parameters can be adjusted; Paragraph 0075).”
Wright et al. discloses “transmitting a message to the client device recommending a selection of a second of the plurality of QoS tiers (where a PID can cause varied amounts of pressure to be applied that causes client 108 to slow down, speed up, or stay the same in performing IOPS (Paragraph 0133), with the passage being interpreted that a message is sent to the client in order to control transmission performance).”
Deneui et al. and Wright et al. are analogous art in that they in the field of IOPS processing.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Deneui et al. and Wright et al. in order to provide a better client experience in data storage systems [Paragraphs 0003-0004].
As per claims 5, 14, and 19, Wright et al. discloses “the method of claim 1 (as disclosed by Deneui et al. and Wright above), further comprising automatically upgrading to a second of the plurality of QoS tiers (steps 1510, 1512, 1515 that implements a particular QoS management policy set based on client load compared to a threshold; FIG. 15).”
As per claim 6, Deneui et al. discloses “the method of claim 1 (as disclosed by Deneui et al. and Wright above), further comprising: monitoring a second set of the IOPS values (if the IOPS is greater than the previous maximum IOPS; Paragraph 0037).” 
Deneui et al. discloses “selecting a highest IOPS value in the second set of the IOPS values (during training state 404 where the training comprises determining of the IOPS is greater than the previous maximum IOPS; Paragraph 0037).”
Deneui et al. discloses “determining whether the second IOPS value is equal to a current Max-IOPS parameter value (Paragraph 0037).”
Deneui et al. discloses “and adjusting the Max-IOPS parameter value to be equal to the second IOPS value upon a determination that the second IOPS value is unequal to the current Max-IOPS parameter value (Paragraph 0037).”
As per claim 7, Wright et al. discloses “the method of claim 1 (as disclosed by Deneui et al. and Wright above), further comprising provisioning QoS parameters for the client device (Paragraph 0075).” 
As per claim 8, Wright et al. discloses “the method of claim 7 (as disclosed by Deneui et al. and Wright above), wherein provisioning the QoS parameters comprises: receiving a message from the client device indicating a selection of the first QoS tier (where a PID can cause varied amounts of pressure to be applied that causes client 108 to slow down, speed up, or stay the same in performing IOPS (Paragraph 0133), with the passage being interpreted that a message is sent to the client in order to control transmission performance).” 
Deneui et al. discloses “analyzing IOPS data generated from execution of a workload associated with the client device (during training state 404 where the training comprises determining of the IOPS is greater than the previous maximum IOPS; Paragraph 0037).”
Deneui et al. discloses “and selecting provisioning Max-IOPS value based on the analysis of the IOPS data (Paragraph 0037).”
As per claim 9, Wright et al. discloses “the method of claim 8 (as disclosed by Deneui et al. and Wright above), wherein provisioning the QoS parameters further comprises: determining whether the Max-IOPS parameter value is less than the Max-IOPS limit associated with the first tier (steps 1510, 1512, 1515 that implements a particular QoS management policy set based on client load compared to a threshold (with emphasis on step 1510 where Load(Client) < Threshold Value A1); FIG. 15).”
Wright et al. discloses “and setting the provisioning Max-IOPS value as the Max-IOPS parameter value upon a determination that the Max-IOPS provisioning value is less than the Max-IOPS limit associated with the first tier (steps 1510, 1512, 1515 that implements a particular QoS management policy set based on client load compared to a threshold (with emphasis on step 1510 where Load(Client) < Threshold Value A1); FIG. 15).”
As per claim 10, Wright et al. discloses “the method of claim 9 (as disclosed by Deneui et al. and Wright above), wherein provisioning the QoS parameters further comprises transmitting a message to the client device recommending a selection of a second of the plurality of QoS tiers (where a PID can cause varied amounts of pressure to be applied that causes client 108 to slow down, speed up, or stay the same in performing IOPS (Paragraph 0133), with the passage being interpreted that a message is sent to the client in order to control transmission performance).”
As per claim 11, Deneui et al. discloses “a non-transitory computer-readable storage medium embodying a set of instructions, which when executed by a processing resource cause the processing resource to: collect telemetry data of a distributed storage system associated with a client device, wherein the telemetry data comprises a plurality of input output operations per second (IOPS) values (Paragraphs 0036-0039; FIG. 4).”
Deneui et al. discloses “monitor a first set of the IOPS values; select a first IOPS value in the first set of the IOPS values as a highest IOPS value (during training state 404 where the training comprises determining of the IOPS is greater than the previous maximum IOPS; Paragraph 0037).”
Deneui et al. discloses “determine whether the first IOPS value is unequal to a current Max-IOPS parameter value (during training state 404 where the training comprises determining of the IOPS is greater than the previous maximum IOPS; Paragraph 0037).”
Deneui et al. discloses “and adjust the Max-IOPS parameter value to be equal to the first IOPS value upon a determination that the first IOPS value is unequal to the current Max-IOPS parameter value (if the IOPS is than the previous maximum IOPS is reset to the value of the currently determined IOPS; Paragraph 0037).” 
However, Deneui et al. does not disclose the QoS tiers as disclosed in the limitations “determine whether the Max-IOPS parameter value is greater than a Max-IOPS limit associated with associated with a first of a plurality of user selected QoS tiers” or “transmit a message to the client device recommending a selection of a second of the plurality of QoS tiers.”
Wright et al. discloses the QoS tiers as disclosed in the limitations “determine whether the Max-IOPS parameter value is greater than a Max-IOPS limit (situations where Load(Client) < Threshold Value A1, Threshold Value A1 >= Load(Client) >= Threshold Value A2, or Load(Client) > Threshold Value A2; FIG. 15, see also FIG. 13A, 14, and 16-17) associated with a first of a plurality of user selected QoS tiers (through a user interface various client QoS parameters can be adjusted; Paragraph 0075).”
Wright et al. discloses “transmit a message to the client device recommending a selection of a second of the plurality of QoS tiers (where a PID can cause varied amounts of pressure to be applied that causes client 108 to slow down, speed up, or stay the same in performing IOPS (Paragraph 0133), with the passage being interpreted that a message is sent to the client in order to control transmission performance).”
Deneui et al. and Wright et al. are analogous art in that they in the field of IOPS processing.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Deneui et al. and Wright et al. in order to provide a better client experience in data storage systems [Paragraphs 0003-0004].
As per claim 15, Wright et al. discloses “the computer-readable storage medium of claim 11 (as disclosed by Deneui et al. and Wright above), embodying a set of instructions, which when executed by the processing resource further cause the processing resource to provision QoS parameters for the client device (where a PID can cause varied amounts of pressure to be applied that causes client 108 to slow down, speed up, or stay the same in performing IOPS (Paragraph 0133), with the passage being interpreted that a message is sent to the client in order to control transmission performance).” 
Wright et al. discloses “including: receiving a message from the client device indicating a selection of the first QoS tier (Paragraphs 0075 and 0082).” 
Deneui et al. discloses “analyzing IOPS data generated from execution of a workload associated with the client device (during training state 404 where the training comprises determining of the IOPS is greater than the previous maximum IOPS; Paragraph 0037).”
Deneui et al. discloses “and selecting provisioning Max-IOPS value based on the analysis of the IOPS data (Paragraph 0037).”
As per claim 16, Deneui et al. discloses “a system comprising: a processing resource (host device 102 in conjunction with controller 112; FIG. 1).”
Deneui et al. discloses “and a non-transitory computer-readable medium, coupled to the processing resource, having stored therein instructions that when executed by the processing resource cause the processing resource to: collect telemetry data of a distributed storage system associated with a client device, wherein the telemetry data comprises a plurality of input output operations per second (IOPS) values (Paragraphs 0036-0039; FIG. 4).”
Deneui et al. discloses “monitor a first set of the IOPS values (during training state 404 where the training comprises determining of the IOPS is greater than the previous maximum IOPS; Paragraph 0037).”
Deneui et al. discloses “select a first IOPS value in the first set of the IOPS values as a highest IOPS value (see instance where the previous maximum IOPS is set to 0 and where it is determined that the IOPS is greater; Paragraph 0036).”
Deneui et al. discloses “determine whether the first IOPS value is unequal to a current Max-IOPS parameter value (during training state 404 where the training comprises determining of the IOPS is greater than the previous maximum IOPS; Paragraph 0037).”
Deneui et al. discloses “and adjust the Max-IOPS parameter value to be equal to the first IOPS value upon a determination that the first IOPS value is unequal to the current Max- IOPS parameter value (if the IOPS is than the previous maximum IOPS is reset to the value of the currently determined IOPS; Paragraph 0037).”
However, Deneui et al. does not disclose the QoS tiers as disclosed in the limitations “determine whether the Max-IOPS parameter value is greater than a Max-IOPS limit associated with a first of a plurality of user selected QoS tiers” or “transmit a message to the client device recommending a selection of a second of the plurality of QoS tiers.”
Wright et al. discloses the QoS tiers as disclosed in the limitations “determine whether the Max-IOPS parameter value is greater than a Max-IOPS limit (situations where Load(Client) < Threshold Value A1, Threshold Value A1 >= Load(Client) >= Threshold Value A2, or Load(Client) > Threshold Value A2; FIG. 15, see also FIG. 13A, 14, and 16-17) associated with a first of a plurality of user selected QoS tiers (through a user interface various client QoS parameters can be adjusted; Paragraph 0075).”
Wright et al. discloses “transmit a message to the client device recommending a selection of a second of the plurality of QoS tiers (where a PID can cause varied amounts of pressure to be applied that causes client 108 to slow down, speed up, or stay the same in performing IOPS (Paragraph 0133), with the passage being interpreted that a message is sent to the client in order to control transmission performance).”
Deneui et al. and Wright et al. are analogous art in that they in the field of IOPS processing.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Deneui et al. and Wright et al. in order to provide a better client experience in data storage systems [Paragraphs 0003-0004].
As per claim 20, Wright et al. discloses “the system of claim 16 (as disclosed by Deneui et al. and Wright above), embodying a set of instructions, which when executed by a processing resource further cause the processing resource to provision QoS parameters for the client device (where a PID can cause varied amounts of pressure to be applied that causes client 108 to slow down, speed up, or stay the same in performing IOPS (Paragraph 0133), with the passage being interpreted that a message is sent to the client in order to control transmission performance).” 
Wright et al. discloses “including: receiving a message from the client device indicating a selection of the first QoS tier (Paragraphs 0075 and 0082).” 
Deneui et al. discloses “analyzing IOPS data generated from execution of a workload associated with the client device (during training state 404 where the training comprises determining of the IOPS is greater than the previous maximum IOPS; Paragraph 0037).”
Deneui et al. discloses “and selecting provisioning Max-IOPS value based on the analysis of the IOPS data (Paragraph 0037).”
As per claim 21, Wright et al. discloses “the computer-readable storage medium of claim 11 (as disclosed by Deneui et al. and Wright above), embodying a set of instructions, which when executed by the processing resource further cause the processing resource to: monitor a second set of the IOPS values (step 1502 to 1506; FIG. 15).”
Wright et al. discloses “determine whether the second IOPS value is equal to a current Max-IOPS parameter; value (situations where Load(Client) < Threshold Value A1, Threshold Value A1 >= Load(Client) >= Threshold Value A2, or Load(Client) > Threshold Value A2; FIG. 15, see also FIG. 13A, 14, and 16-17).”
Wright et al. discloses “and adjust the Max-IOPS parameter value to be equal to the second IOPS value upon a determination that the second IOPS value is unequal to the current Max-IOPS parameter value (situations where Load(Client) < Threshold Value A1, Threshold Value A1 >= Load(Client) >= Threshold Value A2, or Load(Client) > Threshold Value A2 (with particular emphasis on steps 1510 and 1515 where the client load is not equal to a threshold value); FIG. 15, see also FIG. 13A, 14, and 16-17).” 
As per claim 22, Wright et al. discloses “the computer-readable storage medium of claim 21 (as disclosed by Deneui et al. and Wright above), embodying a set of instructions, which when executed by the processing resource further cause the processing resource to select a highest IOPS value in the second set of the IOPS values (maximum value of a latency load (in this example write latency load); Claim 13; See also FIG. 15 step 1515 where a client load is greater than a threshold value).”  
As per claim 23, Wright et al. discloses “the computer-readable storage medium of claim 15 (as disclosed by Deneui et al. and Wright above), embodying a set of instructions, which when executed by the processing resource further cause the processing resource to: wherein provisioning the QoS parameters further comprises: determining whether the Max-IOPS parameter value is less than the Max- IOPS limit associated with the first tier (situations where Load(Client) < Threshold Value A1, Threshold Value A1 >= Load(Client) >= Threshold Value A2, or Load(Client) > Threshold Value A2 (with particular emphasis on steps 1510 and 1512 where the client load is less than a threshold value); FIG. 15, see also FIG. 13A, 14, and 16-17).” 
Wright et al. discloses “and setting the provisioning Max-IOPS value as the Max-IOPS parameter value upon a determination that the Max-IOPS provisioning value is less than the Max- IOPS limit associated with the first tier (situations where Load(Client) < Threshold Value A1, Threshold Value A1 >= Load(Client) >= Threshold Value A2, or Load(Client) > Threshold Value A2 (with particular emphasis on steps 1510 and 1512 where the client load is less than a threshold value); FIG. 15, see also FIG. 13A, 14, and 16-17).  
As per claim 24, Wright et al. discloses “the computer-readable storage medium of claim 23 (as disclosed by Deneui et al. and Wright above), wherein provisioning the QoS parameters further comprises transmitting a message to the client device recommending a selection of a second of the plurality of QoS tiers (where a PID can cause varied amounts of pressure to be applied that causes client 108 to slow down, speed up, or stay the same in performing IOPS (Paragraph 0133), with the passage being interpreted that a message is sent to the client in order to control transmission performance).”
As per claim 25, Wright et al. discloses “the system of claim 16 (as disclosed by Deneui et al. and Wright above), embodying a set of instructions, which when executed by the processing resource further cause the processing resource to: monitor a second set of the IOPS values (step 1502 to 1506; FIG. 15).”
Wright et al. discloses “select a highest IOPS value in the second set of the IOPS values (situations where Load(Client) < Threshold Value A1, Threshold Value A1 >= Load(Client) >= Threshold Value A2, or Load(Client) > Threshold Value A2; FIG. 15, see also FIG. 13A, 14, and 16-17).”
Wright et al. discloses “determine whether the second IOPS value is equal to a current Max-IOPS parameter; value (situations where Load(Client) < Threshold Value A1, Threshold Value A1 >= Load(Client) >= Threshold Value A2, or Load(Client) > Threshold Value A2; FIG. 15, see also FIG. 13A, 14, and 16-17).”
Wright et al. discloses “and adjust the Max-IOPS parameter value to be equal to the second IOPS value upon a determination that the second IOPS value is unequal to the current Max-IOPS parameter value (situations where Load(Client) < Threshold Value A1, Threshold Value A1 >= Load(Client) >= Threshold Value A2, or Load(Client) > Threshold Value A2 (with particular emphasis on steps 1510 and 1515 where the client load is not equal to a threshold value); FIG. 15, see also FIG. 13A, 14, and 16-17).” 
As per claim 26, Wright et al. discloses “the system of claim 20 (as disclosed by Deneui et al. and Wright above), embodying a set of instructions, which when executed by the processing resource further cause the processing resource to: wherein provisioning the QoS parameters further comprises: determining whether the Max-IOPS parameter value is less than the Max- IOPS limit associated with the first tier (situations where Load(Client) < Threshold Value A1, Threshold Value A1 >= Load(Client) >= Threshold Value A2, or Load(Client) > Threshold Value A2 (with particular emphasis on steps 1510 and 1512 where the client load is less than a threshold value); FIG. 15, see also FIG. 13A, 14, and 16-17).” 
Wright et al. discloses “and setting the provisioning Max-IOPS value as the Max-IOPS parameter value upon a determination that the Max-IOPS provisioning value is less than the Max- IOPS limit associated with the first tier (situations where Load(Client) < Threshold Value A1, Threshold Value A1 >= Load(Client) >= Threshold Value A2, or Load(Client) > Threshold Value A2 (with particular emphasis on steps 1510 and 1512 where the client load is less than a threshold value); FIG. 15, see also FIG. 13A, 14, and 16-17).”
As per claim 27, Wright et al. discloses “the system of claim 26 (as disclosed by Deneui et al. and Wright above), wherein provisioning the QoS parameters further comprises transmitting a message to the client device recommending a selection of a second of the plurality of QoS tiers (where a PID can cause varied amounts of pressure to be applied that causes client 108 to slow down, speed up, or stay the same in performing IOPS (Paragraph 0133), with the passage being interpreted that a message is sent to the client in order to control transmission performance).”

RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach data transfer as they pertain to QoS configurations:
U.S. PATENT NUMBERS:
2018/0081832 A1 – [Paragraph 0053 and 0131]
CONCLUDING REMARKS
Conclusions
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        November 10, 2022

/Farley Abad/Primary Examiner, Art Unit 2181